

116 HRES 482 IH: Expressing the sense of the House of Representatives regarding United States efforts to promote peace and stability in the Gulf region between and among United States allies.
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 482IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Bilirakis (for himself and Mrs. Carolyn B. Maloney of New York) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding United States efforts to promote
			 peace and stability in the Gulf region between and among United States
			 allies.
	
 Whereas the United States maintains a strategic alliance with numerous countries located in the Gulf region and specifically enjoys a strong relationship and partnership with the member nations of the Gulf Cooperative Council (GCC);
 Whereas the GCC is a regional political and economic union consisting of its member states of Bahrain, Kuwait, Oman, Qatar, Saudi Arabia, and the United Arab Emirates (UAE) formally established by the Charter of the Gulf Cooperation Council on May 25, 1981;
 Whereas the United States respects the state sovereignty of all member states in the GCC; Whereas the GCC has been a stabilizing force since 1981 in the aftermath of the 1979 Islamic revolution in Iran and the turbulence following the outbreak of the Iran-Iraq War in 1980;
 Whereas the founding charter of the GCC emphasized the integration and interconnection of economics, education, and culture among members designed to respond to concerns that Iran would emerge as a political, ideological, and economic power;
 Whereas, on June 5, 2017, Saudi Arabia, UAE, Bahrain, and Egypt officially cut diplomatic ties with Qatar, a member state of the GCC, resulting in a cessation of diplomatic relations, closed borders and airspace with Qatar, and a blockade that has now stretched longer than one year, and creating increased tensions between members of the GCC, as well as with other United States allies in the region;
 Whereas Qatar’s isolation by these countries has created a diplomatic crisis in the Gulf region challenging the unity of nations that comprise the GCC, as well as the security of the entire region;
 Whereas, on January 13, 2019, Secretary of State Mike Pompeo stated that the rift between Qatar and its Gulf neighbors had gone on for too long and was threatening regional unity needed to counter Iran;
 Whereas Secretary Pompeo also noted that Gulf unity was essential for a planned Middle East Strategic Alliance (MESA) that would also include Jordan and Egypt;
 Whereas a key component of the United States military strategy in the Gulf is the maintenance of a United States military presence in the region with United States Armed Forces stationed at various Gulf state facilities that the United States has access to, in accordance with Defense Cooperation Agreements between the United States and these countries;
 Whereas Al-Udeid Air Base has allowed the United States to use strategic assets to counter ISIS, command and control United States air power in the region, and conduct missions integral to addressing conflicts in Yemen, Syria, Iraq, Afghanistan, and over 15 other nations;
 Whereas, on January 14, 2019, Secretary Pompeo signed a memorandum of understanding with Qatar regarding the expansion and renovation of Al-Udeid Air Base, which hosts the forward headquarters of the United States military’s Central Command and some 10,000 American troops;
 Whereas the ability of ISIS and other terrorist groups to maintain influence in the Gulf runs counter to the national security objectives of the United States, the GCC, and the entire region;
 Whereas the President of the United States has recognized the importance of regional cooperation and a united GCC to mitigate regional threats and ensure the region’s economic prosperity, counter Iranian destabilizing activities, and defeat terrorists and extremists;
 Whereas, on April 23, 2017, United States Ambassador to Kuwait Lawrence Silverman stated that President Trump was eager to find a quick and final solution to the Gulf crisis, and Kuwait’s Foreign Minister Khaled al-Jarallah said, Kuwait and the Gulf countries were determined to solve the crisis;
 Whereas the Government of Kuwait has led GCC efforts to resolve the crisis and has historically called for regional solidarity and diplomatic solutions to regional conflicts;
 Whereas the Trump administration has sought to negotiate a peaceful resolution to the crisis by hosting visits by several Gulf leaders including that of Qatar in March and April 2018 and other nations in the region, to mediate a resolution of the dispute;
 Whereas a prolonged rift between our allies in the region threatens efforts to counter Iran and regional terrorist groups;
 Whereas the lengthy blockade has exacted an untold humanitarian cost on all the people of the region, long-term damage to the GCC’s economic and financial integration, and considerable harm to the region’s social bonds and cultural fabric; and
 Whereas the blockade of Qatar has undermined the Middle East’s stability and the United States has a significant national security interest in the stability and economic prosperity of the Gulf: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its appreciation to the Government of Kuwait for the efforts they have made in trying to facilitate mediation between the Gulf Cooperative Council (GCC) and its member states;
 (2)reaffirms its support for the GCC and its member states as allies and partners in combatting terrorism and promoting stability and prosperity in the Gulf region;
 (3)reaffirms United States policy toward the GCC and our allies, which has remained consistent for decades, that a united Gulf is in the best interests of the entire Middle East; and
 (4)encourages President Trump and the Secretary of State to use all efforts at their disposal to resolve the current crisis peacefully in a manner that is consistent with United States policy in the region and will be enduring and enforceable, by initiating a serious mediation effort with GCC members and Egypt, including the possibility of hosting a summit among the GCC, Egypt, and the United States.
			